UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA
           v.                                         Criminal Action No. 12-270-7 (JEB)
RONALD CRAIG SPEIGHT,

         Defendant.


                                  MEMORANDUM OPINION

       Indicted with six others for conspiracy to distribute heroin, Defendant Ronald Craig

Speight alone presses for a trial as soon as possible. Speight and his lawyers have forcefully

asserted his speedy-trial rights at every opportunity. Unfortunately for Speight, however, his

Speedy Trial Act clock mirrors that of his slowest moving co-Defendant. And because

severance is unwarranted at this juncture, Speight’s clock will remain at zero days until at least

May 15. Before considering Speight’s efforts to move the proceedings along, this Opinion will

lay out the Speedy Trial Act framework and calculate Speight’s current speedy-trial clock.

       Although the Sixth Amendment also requires “a speedy and public trial,” Speight rightly

bases his challenge only on the Speedy Trial Act, which reads, “In any case in which a plea of

not guilty is entered, the trial of a defendant charged in an information or indictment with the

commission of an offense shall commence within seventy days from the filing date (and making

public) of the information or indictment, or from the date the defendant has appeared before a

judicial officer of the court in which such charge is pending, whichever date last occurs.” 18

U.S.C. § 3161(c)(1). In counting those seventy days, certain periods of delay “shall be

excluded.” 18 U.S.C. § 3161(h). Two exclusions are in play here. First, the Act excludes “[a]

reasonable period of delay when the defendant is joined for trial with a codefendant as to whom

                                                 1
the time for trial has not run and no motion for severance has been granted.” 18 U.S.C.

§ 3161(h)(6). Under this co-defendant exclusion, “[a]ll defendants who are joined for trial

generally fall within the speedy trial computation of the latest codefendant.” Henderson v.

United States, 476 U.S. 321, 323 n.2 (1986). That means “an exclusion applicable to one

defendant applies to all codefendants.” United States v. Saro, 24 F.3d 283, 292 (D.C. Cir. 1994)

(citation omitted). “[U]pon the addition of a new co-defendant,” moreover, “all defendants’

speedy trial clocks are reset to day zero.” United States v. Van Smith, 530 F.3d 967, 970 (D.C.

Cir. 2008); see also id. at 971-72. Second, the Act excludes delay “if the judge granted [a]

continuance on the basis of his findings that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

§ 3161(h)(7)(A).

       As the path of Speight’s prosecution has been somewhat circuitous, some detail here

proves helpful. The prosecution began in criminal case number 12-276, which charged Speight

and Raymond Proctor with conspiracy to distribute 100 grams or more of heroin in violation of

21 U.S.C. § 846. Proctor was arrested and arraigned immediately, and Speight was arrested and

arraigned on January 7, 2013. Thirty-four days elapsed between his arraignment and when the

Court began excluding time under the Speedy Trial Act in the interests of justice, see 18 U.S.C.

§ 3161(h)(7), for the reasons given at the February 11th and February 26th status hearings. The

last order excluded time until April 22.

       Simultaneously, the Government pursued a separate case with similar facts. Criminal

case number 12-270 also charged a conspiracy to distribute heroin – this time one kilogram or

more. The first Superseding Indictment alleged that six people participated in the conspiracy,

including Proctor (but not yet Speight). For the entire case, the speedy-trial clock for all



                                                  2
defendants in 12-270 has stood at zero: One defendant, Alvin Banks, first appeared in court on

the charge on March 8. As “[a]ll defendants who are joined for trial generally fall within the

speedy trial computation of the latest codefendant,” Henderson, 476 U.S. at 323 n.2, the clock in

12-270 could not run for anyone until Banks appeared. For reasons stated during hearings on

January 16 (for everyone except Banks) and March 8 (for Banks), the Court then excluded time

in 12-270 in the interests of justice until March 19.

       On March 13, the Court granted the Government’s unopposed motion to join the

indictments in 12-270 and 12-276 for purposes of trial under Federal Rule of Criminal Procedure

13. That March 13 joinder reset Speight’s speedy-trial clock to zero. To explain, when

defendants with ticking clocks are joined together, each defendant’s speedy-trial clock is

“synchronized with the clock of the defendant with the most time remaining.” United States v.

Lightfoot, 483 F.3d 876, 886 (8th Cir. 2007); see also 5 Wayne R. LaFave et al., Criminal

Procedure § 18.3(b), at 144 n.36 (3d ed. 2007 & Supp. 2012-2013). In this case, the speedy-trial

clock for all defendants in 12-270 sat at zero on March 13. When Speight’s case joined that

case, therefore, his clock correspondingly dropped to zero. See Lightfoot, 483 F.3d at 886-87

(“[I]n those cases where a defendant whose speedy trial clock has not yet commenced is joined

with a defendant whose speedy trial clock had already started running . . . [t]he other defendant’s

clock, for all practical purposes, may be considered reset to zero because it will be synchronized

to the speedy trial clock of the codefendant.”).

       On March 19, 2013, a superseding indictment in 12-270 combined the two cases, alleging

that all Defendants (including Speight) participated in a single conspiracy to distribute a

kilogram or more of heroin in violation of 21 U.S.C. § 846. The same day, the Court held

another status hearing. For the reasons stated on the record, the Court again tolled the Speedy



                                                   3
Trial Act for all Defendants in the interests of justice until May 15. (The Court had already

excluded, in various status hearings, the time between March 13 and March 19 for all Defendants

in the interests of justice.) Because Speight was the lone Defendant who would not consent to

the exclusion of time at the March 19 hearing, the Court made its ruling without prejudice to

Speight, allowing him to file objections. 1

        The Court interprets this Motion to raise such an objection. It concludes, however, that

time was properly excluded as to Speight until May 15 in the interests of justice. This is a

complex case, an allegedly lengthy and far-reaching conspiracy involving a great deal of

discoverable evidence, including wiretaps. See 18 U.S.C. § 3161(h)(7)(B)(ii) (listing factors to

be considered in excluding time in the interests of justice, including whether “the case is so

unusual or so complex, due to the number of defendants, the nature of the prosecution, or the

existence of novel questions of fact or law, that it is unreasonable to expect adequate preparation

for pretrial proceedings or for the trial itself within the time limits established by this section”).

During the excluded time, Defendants can review the materials being produced by the

Government, and both sides can engage in meaningful plea discussions. Indeed, this is why all

of his co-Defendants were amenable to the time exclusion. In any event, the dispute about

Speight’s exclusion is academic. As long as he is joined to his co-Defendants, reasonable

exclusions of time for the others – like the exclusion until May 15 – will likewise delay Speight’s

speedy-trial clock, and his clock will stay at zero. See Saro, 24 F.3d at 292.

        Recognizing that he is stuck as long as his trial is joined to his co-Defendants’ trials,

Speight alternatively moves to sever. Joinder rules permit an indictment to charge defendants


        1
           In their filings, the Government and Speight disagree about whether the Court excluded time for him on
March 19. To resolve the dispute, the Court reviewed the recordings from the hearing and determined that it had
excluded time for Speight without prejudice for him to revisit the issue in a motion. The Minute Entry from that day
will be revised to correctly reflect what transpired.

                                                         4
together “if they are alleged to have participated in the same act or transaction, or in the same

series of acts or transactions, constituting an offense or offenses.” Fed. R. Crim. P. 8(b). Yet,

“[i]f the joinder of offenses or defendants in an indictment, an information, or a consolidation for

trial appears to prejudice a defendant or the government, the court may order separate trials of

counts, sever the defendants’ trials, or provide any other relief that justice requires.” Fed. R.

Crim. P. 14(a). The Supreme Court has recognized “a preference in the federal system for joint

trials of defendants who are indicted together.” Zafiro v. United States, 506 U.S. 534, 537

(1993). “[T]his preference is especially strong when the respective charges require presentation

of much the same evidence, testimony of the same witnesses, and involve two defendants who

are charged, inter alia, with participating in the same illegal acts.” United States v. Wilson, 605

F.3d 985, 1016 (D.C. Cir. 2010) (internal quotation marks omitted). For defendants properly

joined under Rule 8(b), “a district court should grant a severance under Rule 14 only if there is a

serious risk that a joint trial would compromise a specific trial right of one of the defendants, or

prevent the jury from making a reliable judgment about guilt or innocence.” Zafiro, 506 U.S. at

539. Severance may be warranted, for example, when “many defendants are tried together in a

complex case and they have markedly different degrees of culpability,” when evidence will be

introduced “that is probative of a defendant’s guilt but technically admissible only against a

codefendant,” or when “essential exculpatory evidence that would be available to a defendant

tried alone were unavailable in a joint trial.” Id. Merely gaining a better chance at acquittal from

a separate trial, however, is not enough. See id. at 540.

       In this case, Speight has registered no specific prejudice he expects from a joint trial. Nor

could he at this early stage, when the evidence to be used at trial – and even the co-Defendants

he would be jointly tried with – remain unknown. Severance is particularly disfavored in



                                                  5
conspiracy cases such as this, moreover. All conspirators can be held responsible for acts

committed by one conspirator in furtherance of the conspiracy, see Pinkerton v. United States,

328 U.S. 640 (1946), meaning that evidence will likely overlap. See, e.g., United States v.

Wilson, 481 F.3d 475, 482 (7th Cir. 2007) (“[T]here is a strong preference that co-conspirators

be jointly tried, particularly when they were indicted together.”); United States v. Soto-Beniquez,

356 F.3d 1, 29 (1st Cir. 2003) (“Because conspiracy cases often involve evidence that is

admissible against all members of the conspiracy, in the context of conspiracy, severance will

rarely, if ever, be required.”) (internal quotation marks omitted); United States v. Spinelli, 352

F.3d 48, 55 (2d Cir. 2003) (“Joint trials are often particularly appropriate in circumstances where

the defendants are charged with participating in the same criminal conspiracy, as is the case

here.”). The short delay in Speight’s trial here falls far short of what would be needed to justify

severance.

       For the reasons set forth above, the Court will deny Defendant Speight’s Motion in a

separate Order to be issued this day.

                                                           /s/ James E. Boasberg
                                                           JAMES E. BOASBERG
                                                           United States District Judge

Date: April 25, 2013




                                                  6